 

UNITED STATES DISTRICT COURT

 

EASTERN DISTRICT OF WISCONSIN®, O'S TRICT COURT,
ee
UNITED STATES OF AMERICA, 2019 DEC -3 P 2: 22
Plaintiff, STEP U. URIES
CLERK

Vv. Case No. 19-CR-
[18 U.S.C. §§ 844(h), 844(i), 1001, 1341]

Defendant. 19 -¢R -c Ci

BRIAN WHITTON,

 

INDICTMENT

 

COUNT ONE
THE GRAND JURY CHARGES THAT:
On or about March 25, 2017, in the State and Eastern District of Wisconsin,
BRIAN WHITTON
did maliciously damage by means of fire, a building located at 854 Martin Street, Waukesha,
Wisconsin, which building was used in interstate commerce.

In violation of Title 18, United States Code, Section 844(i).

Case 2:19-cr-00224-PP Filed 12/03/19 Page 1of5 Document 1
 

COUNTS TWO AND THREE
THE GRAND JURY FURTHER CHARGES THAT:

1. Beginning in approximately March 2017 and continuing to approximately September

2018, in the State and Eastern District of Wisconsin,

BRIAN WHITTON
knowingly devised and participated in a scheme to defraud the United States Liability Insurance
Company by means of material false and fraudulent pretenses and representations.

2. At all times relevant to this Indictment, (a) Brian Whitton and a business partner had
purchased, pursuant to a land contract, a commercial building located at 854 Martin Street in
Waukesha, Wisconsin; (b) Whitton was the primary operator of a bar, the Stage Off Main,
located within the commercial building located at 854 Martin Street inWaukesha, Wisconsin; (c)
Whitton insured the building located at that address, the business personal property located at
that address, and the business income associated with that address through a policy issued by the
United States Liability Insurance Company; and (d) the United States Liability Insurance
Company policy provided a limit of $2,000,000 for insurance claims by Whitton pursuant to that
policy.

The Scheme to Defraud

3. The essence of the scheme was to intentionally set fire to the building located at 854
Martin Street in Waukesha, Wisconsin, as alleged in Count One of this Indictment, and falsely
claim that the fire was accidental] and not originating from any act, design, or procurement by
Whitton, in order to obtain insurance proceeds based on Whitton’s material false and fraudulent

claims.

Case 2:19-cr-00224-PP_ Filed 12/03/19 Page 2 0f5 Document 1
 

Execution of the Scheme to Defraud

4. For the purpose of executing the scheme to defraud and attempting to do so,

BRIAN WHITTON

knowingly caused to be delivered by United States mail from the United States Liability

Insurance Company of Wayne, Pennsylvania, the following:

 

 

 

 

 

 

Count | Date Mailing
Two Onor about | Check for $60,898.75 payable to “The Stage Off Main LLC &
August 7, Glen B. Kulkoski Client Trust Account”
2018 c/o Carr, Kulkoski & Stuller, S.C.
16869 W. Greenfield Avenue
New Berlin, WI 53151
Check for $4,368 payable to “The Stage Off Main LLC & Glen B.
Kulkoski Client Trust”
c/o Carr, Kulkoski & Stuller, S.C.
16869 W. Greenfield Avenue
New Berlin, WI 53151
Three | Onorabout | Check for $96,566.32 payable to “The Stage Off Main LLC &
September Glen B. Kulkoski Client Trust Account”
24, 2018 c/o Carr, Kulkoski & Stuiler, S.C.

16869 W. Greenfield Avenue
New Berlin, WI 53151

 

All in violation of Title 18, United States Code, Section 1341.

Case 2:19-cr-00224-PP Filed 12/03/19 Page 3 0f5 Document 1

 
 

COUNT FOUR
THE GRAND JURY FURTHER CHARGES THAT:
On or about March 25, 2017, in the State and Eastern District of Wisconsin,
BRIAN WHITTON
knowingly used fire to commit a felony which may be prosecuted in a court of the United States,
to wit: mail fraud in violation of Title 18, United States Code, Section 1341, as charged in
Counts Two and Three of this Indictment.

In violation of Title 18, United States Code, Section 844(h).

Case 2:19-cr-00224-PP Filed 12/03/19 Page 4of5 Document 1
 

COUNT FIVE

THE GRAND JURY FURTHER CHARGES THAT:

1. On April 3, 2017, Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF)
agents were investigating a commercial building fire at 854 Martin Street in Waukesha,
Wisconsin, in a matter within the jurisdiction of the executive branch of the Government of the
United States. ATF is a federal agency assigned to investigate fires occurring at commercial
buildings engaged in interstate commerce.

2. Anissue material to that investigation concerned the condition of the bar and the
activity of Brian Whitton during the early morning hours of March 25, 2017, just prior to the
discovery of the fire.

3. On April 3, 2017, during an interview with ATF agents investigating the fire,
conducted in the State and Eastern District of Wisconsin,

BRIAN WHITTON
knowingly and willfully made a materially false, fictitious, and fraudulent statement.

4. Specifically, Whitton stated that when he was closing the bar during the early
morning hours of March 25, 2017, he left over $600 in the cash register, consistent with his
standard practice. In fact, Whitton had emptied both cash registers of all paper currency prior to
departing the bar.

All in violation of Title 18, United States Code, Section 1001.

A TRUE BILL:

 

Dated: /2/3//9

  

MATTHEW D. KRUEGER >
United States Attorney

Case 2:19-cr-00224-PP Filed 12/03/19 Page 5of5 Document 1

 
